DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/16/2022 has been entered. Claims 1-8 have been withdrawn from consideration. Claim(s) 9-11 remain pending and have been examined below.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. The Applicant has argued the following points:
On page 5, that Zhang and Park neither discloses “a print platen” because of the unique needs of the printing process.
On page 4, that Zhang and Park neither disclose the finger clamps being constrained to simultaneous up/down movement with horizontal rotation.
	Respectfully the Office disagrees for the following reasons:
The term “platen” is defined by Merriam-Webster as “a flat plate” and the Applicant’s disclosure has not redefined the term such that the term “platen” is given the plain meaning of the term to be a flat plate. Further the Applicant has not claimed the specific unique structure that differentiates a “print platen” from a “platen”. As such the term “print” is interpreted to be an intended use limitation. The Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the limitation “constructed and constrained simultaneously both to move …” differentiates over the prior art. The applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the finger clamps of Zhang are capable of being manually moved simultaneously. Further the Applicant has not claimed the specific structural features with the limitation “constructed and constrained simultaneously both to move …” that would differentiate over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent No. 8,061,700), alone, hereinafter referred to as Zhang.
	Regarding claim 9, Zhang discloses in figure 2, a platen comprising: 
	a substantially flat print platen bed (200is a flat surface) with a plurality of edge regions (200 has at least four edge regions around the perimeter); 
	a plurality of finger clamps (fig 1, 1) supported at the edge regions of the print platen bed (1 is at the edge region of 200); 
	wherein, each finger clamp (1) is constructed and constrained simultaneously (each 1 is capable of being manually moved simultaneously with each other) both to move vertically with respect to the print platen bed (1 is shown in the vertically moved position) and to rotate horizontally with respect to the print platen bed (figs 2 and 3 showing 1 having rotated about a vertical axis or horizontally with respect to 200); 
	the finger clamps having an unclamped configuration when rotated (1 is rotated from the position shown in fig 3) and raised above the print platen bed (1 is shown in a raised configuration from the position shown in fig 3), and a clamped configuration when rotated over the print platen bed (fig 3, 1 is shown in a position over the workpiece on 200) and lowered against the print platen bed (fig 3, showing 1 is the clamped position over 200 and lowered).
	Zhang does not explicitly disclose the finger clamps having an unclamped configuration when rotated away from the print platen bed.
	Zhang teaches that the finger clamps are rotatable (col 2, lines 32-55) about a guiding pole (fig 1, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the finger clamps to rotate at least 180 degrees from the clamped position to an unclamped position where the finger clamp is rotated away from the platen because per MPEP 2143(I)(E) it is held that a finite set of solutions that are obvious to try is obvious over prior art. Where in the instant case, the position of the clamp away from the platen is a key factor in the success of finger clamps. As discussed by Zhang, the fingers clamps are rotatable. This practice is well known in the clamping community and would follow in the user rotating the finger clamps around the vertical axis of the guiding pole.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use the guiding pole to rotate the finger clamp around 360 degrees, and therefore at least 180 degrees, and to incorporate it into the system of Zhang since there are a finite number of identified, predictable potential solutions (i.e., the degrees of angle by which the finger clamp can rotate about the vertical axis of the guiding pole) to the recognized need (moving the finger clamps out of the way for the workpiece to be placed before clamping) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (i.e. that the angle by which the finger clamp is rotated about a vertical axis influences the ability of the user to place the workpiece and to then rotate the finger clamp about a vertical axis to be away from the area of placement during placement of the workpiece).
	The recitation “a print platen bed" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Zhang, fig 2, has a flat surface and is capable of being used as a print platen bed. Further Merriam-Webster defines a platen as “a flat plate” and the Applicant’s disclosure has not redefined the word “platen” such that the term “platen” is interpreted consistent with the plain meaning of the term to be a flat surface.
	Regarding claim 10, Zhang as modified further discloses the print platen of claim 9 wherein the print platen bed is substantially rectangular (200 is rectangular), and there are two edge regions (200 has four edge regions) with at least one finger clamp in each edge region (two of the edge regions of 200 have an item 1).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent No. 8,061,700) as applied to claim 9, and in further view of Park (US Patent No. 4,998,712), hereinafter referred to as Zhang and Park, respectively.
	Regarding claim 11, Zhang discloses the elements of the claimed invention as stated above in claim 9, but does not explicitly disclose wherein there are four finger clamps, two at each edge region.
	Park teaches in figure 1, a flat platen bed (14) and four finger clamps (22, 24, 26, and 28) at each edge region (22, 24, 26, and 28 are at edges of 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang with the teachings of Park to incorporate four finger clamps because this enables alignment of the workpiece (col 1, lines 37-41, summarized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonezawa et al (US PGPUB No. 2009/0152784) teaches a swinging clamp with grooves in the shaft that simultaneously lift and spin the clamp arm. Vanistendael (US Patent No. 4,620,695) teaches a power clamp apparatus having grooves in the shaft to automatically lift and spin the clamp arm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723